Case 3:21-cr-00048-TJC-PDB Document 114 Filed 08/05/21 Page 1 of 14 PagelD 507
FILES

MIDDLE DISTRICT OF FLORIDA ris 3 O8
JACKSONVILLE DIVISION BAM 8 Sh Tawa:

UNITED STATES DISTRICT COURT 221 ALS -5 pu 9

UNITED STATES OF AMERICA

Vv. Case No. 3:21-cr-48(S1)-TJC-PDB
21 U.S.C. § 846

KIMBERLY MICHELLE CLARIDY WALKER 21 U.S.C. § 841(a)(1)
NEAL MERRELL WALKER 18 U.S.C. § 924(c)(1)(A)G)
MARCUS ANTONIO PETERSON 18 U.S.C. § 1956(h)
RAMONE LAZAI ASTIN

a/k/a Ray
ALFRED EUGENE BELL

a/k/a Junior
MAR’QUEZ MAURICE MICKLER

a/k/a Quez
DAVID LEE GEATHERS
BRANDIESA TYLESE WILLIAMS

a/k/a Ty
PORSCHEE LANEAL WALKER
ANTWAN LE’QUEZE MAJOR

a/k/a Twan
MICHAEL SHAQUILLE LEE

a/k/a Smooth
EUGENE ANTWONN FARMER

a/k/a Spaz

INDICTMENT
The Grand Jury charges:
COUNT ONE
From in or about July, 2018, and continuing through on or about April 13,
2021, in the Middle District of Florida and elsewhere, the defendants,

KIMBERLY MICHELLE CLARIDY WALKER
NEAL MERRELL WALKER
Case 3:21-cr-00048-TJC-PDB Document 114 Filed 08/05/21 Page 2 of 14 PagelD 508

MARCUS ANTONIO PETERSON

RAMONE LAZAI ASTIN
a/k/a Ray

ALFRED EUGENE BELL
a/k/a Junior

MAR’QUEZ MAURICE MICKLER
a/k/a Quez

DAVID LEE GEATHERS

BRANDIESA TYLESE WILLIAMS
a/k/a Ty

PORSCHEE LANEAL WALKER

ANTWAN LE’QUEZE MAJOR
a/k/a Twan

MICHAEL SHAQUILLE LEE
a/k/a Smooth

EUGENE ANTWONN FARMER
a/k/a Spaz

did knowingly and willfully conspire with each other and with other persons, both
known and unknown to the Grand Jury, to distribute and to possess with intent to
distribute controlled substances.

With respect to each defendant, the violation involved a mixture and
substance containing a detectable amount of 3,4-methylenedioxymethamphetamine,
or MDMA, a Schedule I controlled substance, and a mixture and substance
containing a detectable amount of a-Pyrrolidinopentiophenone, or alpha-PVP, a
Schedule I controlled substance.

It was part of the conspiracy that the conspirators would perform acts and
make statements to hide and conceal and cause to be hidden and concealed the

purpose of the conspiracy and the acts committed in furtherance thereof.

All in violation of 21 U.S.C. §§ 846 and 341(b)(1)(C).
Case 3:21-cr-00048-TJC-PDB Document 114 Filed 08/05/21 Page 3 of 14 PagelD 509

COUNT TWO
On or about April 13, 2021, in the Middle District of Florida, the defendants,
DAVID LEE GEATHERS
BRANDIESA TYLESE WILLIAMS
a/k/a Ty
aiding and abetting each other, did knowingly and intentionally possess with intent
to distribute a controlled substance.
With respect to each defendant, the violation involved a mixture and
substance containing a detectable amount of cocaine, a Schedule II controlled

substance.

In violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C) and 18 U.S.C. § 2.

COUNT THREE
On or about April 13, 2021, in the Middle District of Florida, the defendant,
DAVID LEE GEATHERS
did knowingly possess a firearm in furtherance of a drug trafficking crime for which
the defendant may be prosecuted in a Court of the United States, specifically,
possession with intent to distribute a controlled substance, in violation of 21 U.S.C.
§ 841(a)(1), as alleged in Count Two above, Count Two being incorporated by

reference.

In violation of 18 U.S.C. § 924(c)(1)(A)q@).
Case 3:21-cr-00048-TJC-PDB Document114 Filed 08/05/21 Page 4 of 14 PagelD 510

COUNT FOUR
A. Introduction

At all times material to this Indictment:

1. The defendants KIMBERLY MICHELLE CLARIDY WALKER,
NEAL MERRELL WALKER, MAR’QUEZ MAURICE MICKLER, a/k/a Quez,
DAVID LEE GEATHERS, BRANDIESA TYLESE WILLIAMS, a/k/a Ty, and
PORSCHEE LANEAL WALKER were residents of the Middle District of Florida.

2. K & N Investment Properties LLC and Walkers Property Investment
LLC were business entities owned and controlled by KIMBERLY MICHELLE
CLARIDY WALKER and NEAL MERRELL WALKER.

3. Navy Federal Credit Union (“NFCU”), Community First Credit Union
(“CFCU”), and First Federal Credit Union (“FFCU”) were federally insured
financial institutions.

4, From in or about July, 2018, and continuing through on or about
April 13, 2021, the defendants conspired to distribute and to possess with intent to
distribute controlled substances, as alleged in Count One of this Indictment.

B. The Conspiracy

5. From in or about July, 2018, through on or about April 13, 2021, in the

Middle District of Florida and elsewhere, the defendants,

KIMBERLY MICHELLE CLARIDY WALKER
NEAL MERRELL WALKER
Case 3:21-cr-00048-TJC-PDB Document114 Filed 08/05/21 Page 5 of 14 PagelID 511

MAR’QUEZ MAURICE MICKLER
a/k/a Quez

DAVID LEE GEATHERS

BRANDIESA TYLESE WILLIAMS
a/k/a Ty

PORSCHEE LANEAL WALKER

did knowingly and willfully, combine, conspire, confederate, and agree with each

other and with other persons, both known and unknown to the Grand Jury, to

commit the following offenses:

(a)

(b)

to knowingly conduct and attempt to conduct monetary transactions,
which affected interstate and foreign commerce, involving the proceeds
of a specified unlawful activity, that is, conspiracy to distribute and to
possess with intent to distribute a controlled substance, knowing that
the funds involved in the monetary transactions represented the
proceeds of some form of unlawful activity and knowing that the
transactions were designed in whole or in part to conceal and disguise
the nature, location, source, ownership, and control of the proceeds of
specified unlawful activity, in violation of 18 U.S.C. § 1956(a)(1)(B)@;
to knowingly conduct and attempt to conduct monetary transactions,
which affected interstate and foreign commerce, involving the proceeds
of a specified unlawful activity, that is, conspiracy to distribute and to
possess with intent to distribute a controlled substance, knowing that

the funds involved in the monetary transactions represented the
Case 3:21-cr-00048-TJC-PDB Document114 Filed 08/05/21 Page 6 of 14 PagelD 512

(c)

6.

proceeds of some form of unlawful activity and knowing that the
transactions were designed in whole or in part to avoid a transaction
reporting requirement under Federal law, in violation of 18 U.S.C.
§ 1956(a)(1)(B) Gi); and
to knowingly conduct and attempt to conduct monetary transactions,
by, through, and to a financial institution, which affected interstate and
foreign commerce, in criminally derived property of a value greater
than $10,000, involving the proceeds of a specified unlawful activity,
that is, conspiracy to distribute and to possess with intent to distribute a
controlled substance, knowing that the funds involved in the monetary
transactions represented the proceeds of some form of unlawful activity,
in violation of 18 U.S.C. § 1957.

C. Manner and Means

The manner and means by which the conspirators carried out the

conspiracy included, but were not limited to, the following:

(a)

(b)

It was part of the conspiracy that the conspirators would and did earn
substantial amounts of cash from the illegal sale of controlled
substances.

It was further part of the conspiracy that the conspirators would and did

open and use accounts at NFCU, CFCU, and FFCU to engage in,
Case 3:21-cr-00048-TJC-PDB Document114 Filed 08/05/21 Page 7 of 14 PagelD 513

(c)

(d)

(e)

(f)

(g)

attempt to engage in, and cause monetary transactions involving
criminally derived property.

It was further part of the conspiracy that the conspirators would and did
structure deposits of cash from the illegal sale of controlled substances
into NFCU, CFCU, and FFCU in amounts of less than $10,000.

It was further part of the conspiracy that the conspirators would and did
knowingly and willfully avoid compliance with transaction reporting
requirements under Federal law, including, but not limited to, the filing
by NFCU, CFCU, and FFCU of Currency Transaction Reports, which
are required for all cash transactions in excess of $10,000.

It was further part of the conspiracy that the conspirators would and did
use the deposited funds from criminally derived property to purchase
cashier’s checks from NFCU, CFCU, and FFCU.

It was further part of the conspiracy that the conspirators would and did
use cashier’s checks obtained from NFCU, CFCU, and FFCU to
purchase tax deeds from the Duval County Clerk of Court for properties
located in Jacksonville, in the Middle District of Florida.

It was further part of the conspiracy that the conspirators would and did
cause the properties obtained through the purchase of tax deeds to be
deeded in the names of K & N Investment Properties LLC and Walkers

Property Investment LLC.
Case 3:21-cr-00048-TJC-PDB Document114 Filed 08/05/21 Page 8 of 14 PagelD 514

(h) It was further part of the conspiracy that the conspirators would and did
perform acts and make statements to hide and conceal and cause to be
hidden and concealed the purpose of the conspiracy and the acts
committed in furtherance thereof.

All in violation of 18 U.S.C. §§ 1956(h) and 1956(a)(1)(B).

FORFEITURES
1, The allegations contained in Counts One through Four of this
Indictment are hereby realleged and incorporated by reference for the purpose of
alleging forfeitures pursuant to the provisions of 21 U.S.C. § 853, 18 U.S.C. § 924(d),
and 28 U.S.C. § 2461{c), and 18 U.S.C. § 982.
2. Upon conviction of a violation of 21 U.S.C. § 846, the defendants,

KIMBERLY MICHELLE CLARIDY WALKER
NEAL MERRELL WALKER
MARCUS ANTONIO PETERSON
RAMONE LAZAI ASTIN
a/k/a Ray
ALFRED EUGENE BELL
a/k/a Junior
MAR’QUEZ MAURICE MICKLER
a/k/a Quez
DAVID LEE GEATHERS
BRANDIESA TYLESE WILLIAMS
a/k/a Ty
PORSCHEE LANEAL WALKER
ANTWAN LE’QUEZE MAJOR
a/k/a Twan
MICHAEL SHAQUILLE LEE
a/k/a Smooth
Case 3:21-cr-00048-TJC-PDB Document 114 Filed 08/05/21 Page 9 of 14 PagelD 515

EUGENE ANTWONN FARMER
a/k/a Spaz

shall forfeit to the United States, pursuant to 21 U.S.C. §§ 853(a)(1) and (2), any
property constituting, or derived from, any proceeds the defendants obtained,
directly or indirectly, as a result of such violation, and any property used, or intended
to be used, in any manner or part, to commit, or to facilitate the commission of, such
violation.
3. Upon conviction of a violation of 21 U.S.C. § 841(a)(1), the defendants,
DAVID LEE GEATHERS
BRANDIESA TYLESE WILLIAMS
a/k/a TY
shall forfeit to the United States, pursuant to 21 U.S.C. §§ 853(a)(1) and (2), any
property constituting, or derived from, any proceeds the defendants obtained,
directly or indirectly, as a result of such violation, and any property used, or intended
to be used, in any manner or part, to commit, or to facilitate the commission of, such
violation.
4, Upon conviction of a violation of 18 U.S.C. § 924(c), the defendant,
DAVID LEE GEATHERS
shall forfeit to the United States, pursuant to 18 U.S.C. § 924(d) and 28 U.S.C.
§ 2461(c), all firearms and ammunition involved in or used in the violation.
5. Upon conviction of a violation of 18 U.S.C. § 1956, the defendants,

KIMBERLY MICHELLE CLARIDY WALKER
NEAL MERRELL WALKER
Case 3:21-cr-00048-TJC-PDB Document114 Filed 08/05/21 Page 10 of 14 PagelD 516

MAR’QUEZ MAURICE MICKLER
a/k/a Quez

DAVID LEE GEATHERS

BRANDIESA TYLESE WILLIAMS
a/k/a Ty

PORSCHEE LANEAL WALKER

shall forfeit to the United States, pursuant to 18 U.S.C. § 982(a)(1), any property, real

or personal, involved in such offense, or any property traceable to such property.

6.

following:

The property to be forfeited includes, but is not limited to, the

a. $148,023.75 in U.S. currency seized during the search of 7253
Michael Terrace, Jacksonville, Florida, on April 13, 2021,

b. $606.86 in U.S. currency (originally Jamaican currency,
converted to U.S. currency) seized during the search of 7253
Michael Terrace, Jacksonville, Florida, on April 13, 2021,

Cc. $18,283 in U.S. currency seized during the search of 4455
Confederate Point Road, Apt. 2F, Jacksonville, Florida, on
April 13, 2021,

d. $8,768 in U.S. currency seized during the search of 6845
Arlington Expressway, Jacksonville, Florida, on April 13, 2021,

e. $5,000 in U.S. currency seized during the search of 1044 E. 14"
Street, Jacksonville, Florida, on April 13, 2021,

f. $654.31 in U.S. currency seized during the search of 1044 E. 14"
Street, Jacksonville, Florida, on April 13, 2021,

g. $5,654.31 U.S. currency seized from ALFRED EUGENE BELL
on April 13, 2021,

h. $4,387.76 seized from a Navy Federal Credit Union checking
account, number ending in 4435, in the name of K&N Lawn N
Pressure Washing Service LLC,

1. a 2015 BMW 5501, VIN WBAKN9CS58FD960901,

10
Case 3:21-cr-00048-TJC-PDB Document 114 Filed 08/05/21 Page 11 of 14 PagelD 517

aa.

bb.

ce.

a 2015 Lexus IS 250, VIN JTHBF1D2XF5052478,
a 2013 Audi AS L Quattro, VIN WAURGAFD7DN001297,

a 2020 Ryker Rally Edition motorcycle, VIN 3JB2GEG25LJ000932,
a Jimenez Arms .380 caliber pistol, serial number 287597,

a 30 round Scherer magazine,

a 15 round Glock magazine,

assorted .40 caliber ammunition,

a Smith & Wesson handgun magazine,

a Glock .40 caliber pistol, serial number HK V649,

a Glock .45 caliber pistol, serial number AA Z620,

a SCCY Industries 9 mm Pistol, serial number 794740,

a Harrington and Richardson revolver, serial number AY042628,
a .40 caliber magazine with 18 rounds of ammunition,

two handgun magazines,

37 rounds Tula Cartridge Works-Russia Ammunition, Cal. 45;

a Rolex Datejust watch, seized during the search of 7253 Michael
Terrace, Jacksonville, Florida, on April 13, 2021,

a Rolex Day-Date watch, seized during the search of 7253 Michael
Terrace, Jacksonville, Florida, on April 13, 2021,

a gold necklace containing large lion head charm with clear and
red stones, seized during the search of 7253 Michael Terrace,
Jacksonville, Florida, on April 13, 2021,

a gold necklace with small lion head charm, seized during the
search of 7253 Michael Terrace, Jacksonville, Florida, on April 13,
2021,

a large gold chain link bracelet, seized during the search of 7253
Michael Terrace, Jacksonville, Florida, on April 13, 2021,

11
Case 3:21-cr-00048-TJC-PDB Document 114 Filed 08/05/21 Page 12 of 14 PagelD 518

dd. a gold chain link necklace containing clear stones, seized during
the search of 7253 Michael Terrace, Jacksonville, Florida, on
April 13, 2021,

ee. agold diamond cut bracelet, seized during the search of 7253
Michael Terrace, Jacksonville, Florida, on April 13, 2021,

ff. a gold bracelet with circular flowers and clear stones, seized during
the search of 7253 Michael Terrace, Jacksonville, Florida, on
April 13, 2021,

gg. a gold bracelet containing large X’s with clear stones, seized during
the search of 7253 Michael Terrace, Jacksonville, Florida, on
April 13, 2021,

hh. a gold bracelet containing smaller X’s with clear stones, seized
during the search of 7253 Michael Terrace, Jacksonville, Florida,
on April 13, 2021,

il. a Christian Louboutin purse, seized during the search of 7253
Michael Terrace, Jacksonville, Florida, on April 13, 2021,

jf. a Christian Louboutin belt, seized during the search of 7253
Michael Terrace, Jacksonville, Florida, on April 13, 2021, and

kk. Versace shoes, size 38, seized during the search of 7253 Michael
Terrace, Jacksonville, Florida, on April 13, 2021.

7. If any of the property described above, as a result of any act or omission
of the defendants:

a. cannot be located upon the exercise of due diligence,

b. has been transferred or sold to, or deposited with, a third party,

c. has been placed beyond the jurisdiction of the court,

d. has been substantially diminished in value, or

e. has been commingled with other property which cannot be

divided without difficulty,

12
Case 3:21-cr-00048-TJC-PDB Document 114 Filed 08/05/21 Page 13 of 14 PagelD 519

the United States of America shall be entitled to forfeiture of substitute property
under the provisions of 21 U.S.C. § 853(p) and 21 U.S.C. § 853(p), as incorporated

by 28 U.S.C. § 2461(c) and 18 U.S.C. § 982(b)(1).

A TRUE BILL,

Forepéyson

KARIN HOPPMAN
Acting United States Attorney

ARNOLD B. CORSMEIER
Assistant United States Attorney

By: ELE
“FRANK TALBOT
Assistant United States Attorney

Chief, Jacksonville Division

13
FORM OBD-34 Case 3:21-cr-00048-TJC-PDB Document 114 Filed 08/05/21 Page 14 of 14 PagelD 520
7/22/21 Revised No. 3:21-cr-48(S1)-TIC-PDB

 

UNITED STATES DISTRICT COURT
Middle District of Florida
Jacksonville Division

THE UNITED STATES OF AMERICA
VS.

KIMBERLY MICHELLE CLARIDY WALKER
NEAL MERRELL WALKER
MARCUS ANTONIO PETERSON
RAMONE LAZAI ASTIN
a/k/a Ray
ALFRED EUGENE BELL
a/k/a Junior
MAR’QUEZ MAURICE MICKLER
a/k/a Quez
DAVID LEE GEATHERS
BRANDIESA TYLESE WILLIAMS
a/k/a Ty
PORSCHEE LANEAL WALKER
ANTWAN LE’QUEZE MAJOR
a/k/a Twan
MICHAEL SHAQUILLE LEE
a/k/a Smooth
EUGENE ANTWONN FARMER
a/k/a Spaz

INDICTMENT

Violations: 21 U.S.C. §§ 841(a)(1), 846, and 841(b)(1}(C)
18 U.S.C. §§ 924(c)(1)(A)G) and1956(h)

 

A true bill,

Forépérson

Filed in open court this 51) day

 

of August, 2021.

Mogou haddoch—

Bail $

 
